Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86884 Page 1 of 11




   1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
       echesler@cravath.com
   2   CRAVATH, SWAINE & MOORE LLP
       825 Eighth Avenue
   3   New York, NY 10019
       Telephone: (212) 474-1000
   4   Facsimile: (212) 474-3700
   5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
       davenelson@quinnemanuel.com
   6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
       500 West Madison St., Suite 2450
   7   Chicago, Illinois 60661
       Telephone: (312) 705-7400
   8   Facsimile: (312) 705-7401
   9   Karen P. Hewitt (SBN 145309)
       kphewitt@jonesday.com
  10   JONES DAY
       4655 Executive Drive, Suite 1500
  11   San Diego, California 92121
       Telephone: (858) 314-1200
  12   Facsimile: (858) 345-3178
  13   [Additional counsel identified on signature page]
  14   Attorneys for Defendant and Counterclaim-Plaintiff
       QUALCOMM INCORPORATED
  15
  16                    UNITED STATES DISTRICT COURT
  17                 SOUTHERN DISTRICT OF CALIFORNIA
  18
  19   IN RE: QUALCOMM                    No. 3:17-CV-0108-GPC-MDD
       LITIGATION
  20                                      QUALCOMM INCORPORATED’S
                                          MOTION IN LIMINE NO. 1 TO EXCLUDE
  21                                      TESTIMONY AND ARGUMENT
  22                                      CONCERNING ROYALTY STACKING
  23                                      Judge:       Hon. Gonzalo P. Curiel
  24                                      Courtroom:   2D
                                          Date:        March 14, 2019
  25                                      Time:        1:30 p.m.
  26
  27
  28
        QC’S MIL RE: ROYALTY STACKING                      CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86885 Page 2 of 11



   1
                                          TABLE OF CONTENTS
   2                                                                                              Page
   3   INTRODUCTION ................................................................................ 1
   4   LEGAL STANDARD........................................................................... 1
   5   BACKGROUND .................................................................................. 1
   6   ARGUMENT ........................................................................................ 2
   7   I.      The Cellular Industry Is Not Beset by Excessive Royalties. ..... 2
   8   II.     Jurors Would Be Misled, and Unfair Prejudice Introduced, by
               Apple’s and the CMs’ Forecasts of Excessive “Royalty
   9           Stacking.” ................................................................................... 4
  10   CONCLUSION ..................................................................................... 6
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        QC’S MIL RE: ROYALTY STACKING                                           CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86886 Page 3 of 11



   1                                  INTRODUCTION
   2         Qualcomm seeks an order precluding any testimony or argument
   3   suggesting that “royalty stacking” is a problem in the cellular industry or will
   4   become a problem if Apple and the CMs continue to pay royalties
   5                                                                            . The
   6   assertion was always purely speculative. Now that the record is closed, it
   7   remains entirely unsupported by evidence.
   8
   9                                  . Presenting such misleading testimony or
  10   argument to the jury would be unfairly prejudicial while offering no probative
  11   value. It should therefore be precluded.
  12                                 LEGAL STANDARD
  13         Evidence may be excluded if “its probative value is substantially
  14   outweighed by a danger of . . . unfair prejudice, confusing the issues [or]
  15   misleading the jury.” Fed. R. Evid. 403; United States v. Ellis, 147 F.3d 1131,
  16   1135 (9th Cir. 1998).
  17                                   BACKGROUND
  18         Apple and the CMs have repeatedly asserted that implementers are
  19   threatened by a potentially crushing burden of cellular technology royalties
  20   owed to all SEP holders in the aggregate—a so-called “royalty stack.” Apple
  21   claims that the viability of the industry and the availability of the technology is
  22   threatened “by royalty stacking, the payment of excessive royalties to many
  23   different holders of SEPs.” (Apple First Am. Compl. (“FAC”) ¶ 36.) The CMs
  24   allege that “[i]f companies are forced to pay royalties to every SEP holder, the
  25   royalties will ‘stack’ on top of each other and quickly become excessive.”
  26   (CMs Answer ¶ 80.) Their experts make similar assertions. Dr. Simcoe claims
  27   that “[t]he large number of SEPs and their dispersed ownership can lead to
  28   royalty stacking.” (Ex. 1 ¶ 54.) Mr. Meyer points to a risk of “[p]rohibitively

        QC’S MIL RE: ROYALTY STACKING             -1-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86887 Page 4 of 11



   1   expensive royalty stacking,” which he defines as royalties high enough to make
   2   “a product or component . . . uneconomical to sell.” (Ex. 2 ¶ 88.)
   3           Apple and the CMs advance these assertions as a justification for limiting
   4   FRAND royalties. (See Ex. 2 ¶ 77 (stating that a “top down method . . . can
   5   help prevent . . . royalty stacking”); Ex. 1 ¶ 56 (FRAND model should account
   6   for “the stack that would emerge if all licensors charged prices comparable to”
   7   those at issue, even if evidence shows the total royalty burden is already
   8   reasonable).) They present the risk of an excessive “stack” in entirely
   9   hypothetical terms, unconnected to any empirical claim or specific prediction.
  10   They then use this hypothetical concern as a launching point for offering
  11                                     that they assert would result if all licensors
  12   received the same proportional royalties that Qualcomm does. (Apple FAC
  13   ¶ 176                      ; CMs’ Answer ¶ 80 (“more than half of the total
  14   purchase price”);                                                . Those
  15   hypothesized royalty stacks are scare tactics not based on any empirical
  16   evidence of what SEP holders actually receive in the aggregate, or on any
  17   credible economic analysis of what they would be expected to receive.
  18                                     ARGUMENT
  19   I.      The Cellular Industry Is Not Beset by Excessive Royalties.
  20           As the wide range of figures thrown out suggests, these royalty stack
  21   assertions have always been entirely speculative. With discovery closed, Apple
  22   and the CMs have not provided any evidence that implementers in the cellular
  23   industry actually pay a prohibitively large “stack” of royalties. In the context of
  24   patent damages calculations, the Federal Circuit has rejected “abstract
  25   recitations of royalty stacking theory” as “insufficiently reliable.”
  26   Commonwealth Sci. and Indus. Research Org. v. Cisco Sys., Inc., 809 F.3d
  27   1295, 1302 (Fed. Cir. 2015); Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201,
  28   1235 (Fed. Cir. 2014) (to present royalty stacking theory to jury, party “must

        QC’S MIL RE: ROYALTY STACKING            -2-          CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86888 Page 5 of 11



   1   provide evidence on the record of . . . royalty stacking in relation to both the
   2   RAND commitment at issue and the specific technology referenced”).
   3         The unreliability of such testimony is even more acute here,
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

        QC’S MIL RE: ROYALTY STACKING            -3-          CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86889 Page 6 of 11



   1
   2                                          .
   3         The Apple and CM experts cannot credibly contend that any excessive
   4   royalty stack exists or has ever existed. Such a claim lacks any evidentiary
   5   support                                                                            .
   6   II.   Jurors Would Be Misled, and Unfair Prejudice Introduced, by
             Apple’s and the CMs’ Forecasts of Excessive “Royalty Stacking.”
   7
             No doubt because the cellular industry by any objective measure is
   8
       thriving, Apple and the CMs try to pivot away from what the aggregate
   9
       royalties actually are to what they purportedly would be “if all licensors charged
  10
       prices comparable to those of the licensor in question.” (Ex. 1 ¶ 56.) Such wild
  11
       and unsupported speculation would mislead the jury and would unfairly
  12
       prejudice Qualcomm.
  13
             As discussed above, nothing like the implied royalty stacks hypothesized
  14
       by Apple and the CMs has materialized in the real world
  15
                                                                       . Collection of
  16
       royalties consistent with the terms of the CM licenses or the offers to Apple
  17
       would simply be a continuation of the historical status quo—a history
  18
       characterized by a thriving industry                                       . Apple
  19
       and the CMs offer no evidentiary basis to believe that continuation of this status
  20
       quo would suddenly lead to oppressive aggregate royalties.
  21
             Instead, the proffered “royalty stacks” are based solely on the contrived
  22
       scenario that Apple and the CMs’ payment of royalties to Qualcomm
  23
                               would somehow cause every licensor of every SEP to
  24
       suddenly start collecting the same royalties as Qualcomm. That is not a
  25
       description of the real world as it has ever existed, and thus is precisely the sort
  26
  27     5
          Nick Bilton, Apple Is the Most Valuable Company, N.Y. Times (August 9,
  28   2011), https://bits.blogs.nytimes.com/2011/08/09/apple-most-valuable-
       company/.
        QC’S MIL RE: ROYALTY STACKING             -4-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86890 Page 7 of 11



   1   of baseless speculation regarding royalty stacking that the Federal Circuit
   2   rejected in the cases cited above. Patent portfolios command royalties that
   3   reflect their value.
   4
   5
   6
   7
   8
   9
  10
  11
  12   Indeed, many SEPs simply are not licensed at all and thus add nothing to the
  13   royalty “stack.” Ericsson, 773 F.3d at 1234 (“The mere fact that thousands of
  14   patents are declared to be essential to a standard does not mean that a standard-
  15   compliant company will necessarily have to pay a royalty to each SEP holder.”).
  16          Because there is no evidence that a burdensome “stack” will emerge if
  17   Apple and the CMs’ continue to pay royalties to Qualcomm
  18                   , allowing Apple or the CMs to inject that notion into the trial
  19   could do nothing more than mislead and confuse. See, e.g., Hunt v. CNH Am.
  20   LLC, 511 F. App’x 43, 47 (2d Cir. 2013) (expert’s testimony properly excluded
  21   under Rule 403 where his “theory relied on assumptions not based on evidence”
  22   and therefore would confuse and mislead).
  23          It would also severely prejudice Qualcomm. The jury could easily be
  24   misled into falsely believing that royalties on cell phones would increase to
  25   burdensome levels
  26            , when no evidence exists to support that assertion. This prejudice is
  27
  28

        QC’S MIL RE: ROYALTY STACKING             -5-         CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86891 Page 8 of 11



   1   compounded by the significant risk that jurors would speculate that the
   2   hypothesized dramatic spike in aggregate royalties would cause large increases
   3   in prices to consumers—that is, to themselves. The FRAND question should
   4   not be decided based on jurors’ baseless fears that Qualcomm’s royalties would
   5   doom the industry or lead to massive increases in phone prices. See United
   6   States v. Weatherspoon, 410 F.3d 1142, 1149-50 (9th Cir. 2005) (verdict should
   7   be based on the relevant facts, not jurors’ fears about “the potential social
   8   ramifications” of the verdict).
   9         References to forecasted large implied royalty rates also lack probative
  10   value. The question for the jury will be whether Qualcomm’s licenses with the
  11   CMs and its offers to Apple comply with FRAND as a matter of contract law.
  12   HTC Corp. v. Telefonaktiebolaget LM Ericsson, No. 6:18-CV-00243-JRG,
  13   2019 WL 126980, at *3 (E.D. Tex. Jan. 7, 2019). The hypothesized royalty
  14   stacks cannot help the jury with that question. The stack calculations do not
  15   account for whether Qualcomm’s royalties comply with its contractual
  16   obligations. They are simple ends-driven calculations designed to lead to
  17   shock-value hypothetical “royalty stacks” regardless of Qualcomm’s FRAND
  18   compliance because the calculations simply assume, without any basis, that all
  19   other licensors would receive the same royalties as Qualcomm.
  20         Due to the misleading and unduly prejudicial nature of the anticipated
  21   argument and evidence concerning royalty stacking, and its lack of probative
  22   value, that argument and testimony should be excluded.
  23                                     CONCLUSION
  24         For the foregoing reasons, Qualcomm respectfully requests that the Court
  25   grant this motion in limine.
  26
  27
  28

        QC’S MIL RE: ROYALTY STACKING            -6-          CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86892 Page 9 of 11



   1   Dated: February 15, 2019          Respectfully submitted,
   2
   3                                     By    /s/ Evan R. Chesler
   4                                          Evan R. Chesler
                                         CRAVATH, SWAINE & MOORE LLP
   5                                     Evan R. Chesler (pro hac vice)
                                         (N.Y. Bar No. 1475722)
   6                                     echesler@cravath.com
                                         Keith R. Hummel (pro hac vice)
   7                                     (N.Y. Bar No. 2430668)
                                         khummel@cravath.com
   8                                     Richard J. Stark (pro hac vice)
                                         (N.Y. Bar No. 2472603)
   9                                     rstark@cravath.com
                                         Antony L. Ryan (pro hac vice)
  10                                     (N.Y. Bar No. 2784817)
                                         aryan@cravath.com
  11                                     Gary A. Bornstein (pro hac vice)
                                         (N.Y. Bar No. 2916815)
  12                                     gbornstein@cravath.com
                                         J. Wesley Earnhardt (pro hac vice)
  13                                     (N.Y. Bar No. 4331609)
                                         wearnhardt@cravath.com
  14                                     Yonatan Even (pro hac vice)
                                         (N.Y. Bar No. 4339651)
  15                                     yeven@cravath.com
                                         Vanessa A. Lavely (pro hac vice)
  16                                     (N.Y. Bar No. 4867412)
                                         vlavely@cravath.com
  17                                     Worldwide Plaza
                                         825 Eighth Avenue
  18                                     New York, New York 10019
                                         Telephone: (212) 474-1000
  19                                     Facsimile: (212) 474-3700
  20
  21
  22
  23
  24
  25
  26
  27
  28

        QC’S MIL RE: ROYALTY STACKING     -7-        CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86893 Page 10 of
                                      11


  1                                     QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
  2                                     David A. Nelson (pro hac vice)
                                        (Ill. Bar No. 6209623)
  3                                     davenelson@quinnemanuel.com
                                        Stephen Swedlow (pro hac vice)
  4                                     (Ill. Bar No. 6234550)
                                        stephenswedlow@quinnemanuel.com
  5                                     500 West Madison St., Suite 2450
                                        Chicago, Illinois 60661
  6                                     Telephone: (312) 705-7400
                                        Facsimile: (312) 705-7401
  7
  8                                     Alexander Rudis (pro hac vice)
                                        (N.Y. Bar No. 4232591)
  9                                     alexanderrudis@quinnemanuel.com
                                        51 Madison Ave., 22nd Floor
 10                                     New York, New York 10010
                                        Telephone: (212) 849-7000
 11                                     Facsimile: (212) 849-7100
 12                                     Sean S. Pak (SBN 219032)
                                        seanpak@quinnemanuel.com
 13                                     50 California St., 22nd Floor
                                        San Francisco, California 94111
 14                                     Telephone: (415) 875-6600
                                        Facsimile: (415) 875-6700
 15
 16                                     JONES DAY
                                        Karen P. Hewitt (SBN 145309)
 17                                     Randall E. Kay (SBN 149369)
                                        rekay@jonesday.com
 18                                     4655 Executive Drive, Suite 1500
                                        San Diego, California 92121
 19                                     Telephone: (858) 314-1200
                                        Facsimile: (858) 345-3178
 20
                                        Attorneys for Defendant and
 21                                     Counterclaim-Plaintiff
                                        QUALCOMM INCORPORATED
 22
 23
 24
 25
 26
 27
 28

       QC’S MIL RE: ROYALTY STACKING     -8-        CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 829-1 Filed 02/15/19 PageID.86894 Page 11 of
                                      11


  1                          CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on February 15, 2019, to all counsel of
  4   record who are deemed to have consented to electronic service via the Court’s
  5   CM/ECF system per Civil Local Rule 5.4(d). Any other counsel of record will
  6   be served by electronic mail, facsimile and/or overnight delivery.
  7         I certify under penalty of perjury that the foregoing is true and correct.
  8   Executed on February 15, 2019, at New York, New York.
  9
 10
                                             By: /s/ Evan R. Chesler
 11
                                                    Evan R. Chesler
 12                                                 echesler@cravath.com
                                                    Attorneys for Defendant and
 13                                                 Counterclaim-Plaintiff
                                                    QUALCOMM
 14                                                 INCORPORATED
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       QC’S MIL RE: ROYALTY STACKING                        CASE NO. 3:17-CV-0108-GPC-MDD
